


Exhibit 10.24
EMPLOYMENT AGREEMENT
This Employment Agreement is entered into as of September 30, 2015 (the
"Effective Date"), by and between Travelzoo Inc., a Delaware corporation, (the
"Company") with principal corporate offices at 590 Madison Avenue, 37th Floor,
New York, NY 10022, and Michael Stitt whose address is currently 500 West
Superior Street, Unit 1101, Chicago, IL 60654 ("Employee"). The Company and
Employee are individually referred to herein as a “Party”, and collectively
referred to herein as “the Parties”.
WHEREAS, the Company and Employee are Parties to an Employment Agreement dated
September 17, 2010, and the Parties desire to supersede that prior agreement
with this Agreement; and
WHEREAS, the Company desires to change the responsibilities of Employee from
Vice President and General Manager, Travelzoo Local to President, North America,
and Employee desires to perform such service for the Company, on the terms and
conditions as set forth herein;
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is mutually agreed by the
parties as follows:
1.    Duties and Scope of Employment.
(a)    Position. Employee shall be employed as President, North America.
Employment will begin on October 1, 2015. The position is based in the Company’s
New York office at 590 Madison Avenue, New York, NY 10022. Employee agrees to
relocate no later than June 30, 2016.
(b)    Duties. During the term of Employee’s employment with the Company,
Employee shall devote his full time, skill and attention to his duties and
responsibilities, which Employee shall perform faithfully, diligently and
competently, and Employee shall use their best efforts to further the business
of the Company. During the term of the Agreement, Employee agrees not to
actively engage in any other employment, occupation or consulting activity for
any direct or indirect remuneration without the prior approval of the Company,
except that this provision shall not be interpreted to prohibit Employee from
involvement in any charitable or community activity/organization that they are
currently involved in and that does not materially interfere with their ability
to perform their duties under this Agreement. Employee shall be permitted, to
the extent such activities do not materially and adversely affect the ability of
Employee to fully perform their duties and responsibilities hereunder, to (i)
manage Employee's personal, financial and legal affairs, (ii) serve on civic or
charitable boards or committees, and (iii) with the consent of the Company
(which consent shall not be unreasonably withheld), serve as a member of the
board of directors of any noncompeting business.
2.    Term of Employment. Employee and the Company retain the right to terminate
this Agreement at any time, for any reason or no reason, and with or without
Cause (as hereinafter defined), upon two weeks prior written notice to the other
Party. Nothing in this Agreement shall be deemed to alter the at-will nature of
the Employee’s employment with the Company, and the at-will nature of
Executive’s employment shall not otherwise be modified except in a writing
signed by both Employee and the chairman of the board of directors.
Notwithstanding the foregoing, the provisions of Section 5, 6, and 11 of the
Agreement shall survive, and continue in full force and effect, after any
termination of this Agreement, irrespective of the reason for the termination or
any claim that the termination was wrongful or illegal.


(a)    Termination by Company without Cause. If Employee is terminated by the
Company for reasons other than Cause (as defined in paragraph 2(b)) or
Disability (as defined in paragraph 2(c)), Employee shall receive his salary and
benefits earned through the date of termination. In addition, upon execution of
a General Release substantially in the form attached hereto as Exhibit A,
Employee shall receive his Base Salary and benefits for a period of six (6)
months (“Severance Pay”). Employer’s payment of Severance Pay is subject to
Section 2(f) as a condition precedent to payment of any Severance Pay. For the
avoidance of doubt, and notwithstanding anything to the contrary herein, any
payment of Severance Pay is expressly conditioned on Employee executing a
General Release substantially in the form attached hereto as Exhibit A.
(b)    Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, if Employee is terminated for “Cause” as defined herein or dies at
any time, Employee will receive only payment of his Base Salary and benefits
through the date of termination or death. For purposes of this Agreement,
“Cause” shall mean that the Employee has (i) continually failed to perform his
duties under this Agreement for a period of 30 days after written notice




--------------------------------------------------------------------------------




from the Company setting forth with particularity such failure, (ii) committed
an act of fraud upon the Company or breached his duty of loyalty to the Company,
(iii) committed a felony or a crime of dishonesty, fraud or moral turpitude
under the laws of the United States or any state thereof; (iv) misappropriated
any funds, property or rights of the Company; (v) violated the Company's
policies regarding workplace conduct, discrimination, sexual harassment, etc.;
(vi) willfully failed or refused, following receipt of an explicit directive
from the Company, to comply with the material terms of this Agreement; or (vii)
failed or refused to cooperate with the Company, or at the Company’s request any
governmental, regulatory or self-regulatory agency or entity, in providing
information with respect to any act or omission in performing his duties as an
employee of the Company, if such request is made connection with any criminal or
civil actions, administrative or regulatory proceedings or investigations
against or relating to the Company by any governmental, regulatory or
self-regulatory agency or entity.
(c)    Termination Because of Disability. Notwithstanding any provision of this
Agreement to the contrary, if Employee is terminated as a result of a
“Disability” (as defined herein) during the Term, Employee will receive only
payment of his Salary, benefits, and pro rata performance bonus pursuant to
paragraph 3(b) earned through the date of termination. For purposes of this
Agreement, “Disability” shall mean a physical or mental impairment that prevents
or can be reasonably expected to prevent the performance by the Employee of his
duties hereunder for a continuous period of 120 calendar days or longer, or that
prevents the performance by Employee of his duties hereunder for more than a
total of 85 business days, in any 12-month period, subject to the reasonable
accommodation requirements of the Americans with Disabilities Act and other
applicable laws.
(d)    Employee Resignation. Employee understands that if he resigns during the
Term of this Agreement, he shall only receive the Base Salary and benefits
earned as of the date of termination.
(e)    Employee Resignation Following a Change of Control. If a Change of
Control, as hereinafter defined, occurs, and Employee is assigned a different
position that is not of comparable pay and responsibilities and/or is in a
different geographic area to which he worked immediately prior to a Change of
Control, and Employee resigns within ninety (90) calendar days after the Change
in Control, Employee shall receive his Base Salary, benefits, and pro rata
performance bonus pursuant to paragraph 3(b) earned through the date of
termination, plus Severance Pay, subject to paragraph 2(f). For purposes of this
Agreement, "Change of Control" means (i) a merger, consolidation, reorganization
or other transaction in which the Company does not survive and in which
securities possessing more than 50% of the total combined voting power of the
Company's outstanding voting securities are transferred or issued to a person or
persons different from the persons holding those securities immediately prior to
such transaction, or (ii) the sale, transfer or other disposition of all or
substantially all of the Company's assets.
(f)    Severance Pay Conditions. Employee shall be required to sign, deliver and
not revoke a General Release substantially in the form attached hereto as
Exhibit A as a condition precedent to payment of any Severance Pay pursuant to
any provision of paragraph 2 of this Agreement. Any Severance Pay shall be paid
periodically in accordance with normal Company payroll practices and subject to
the usual and applicable required withholdings and payroll taxes.
3.    Compensation and Fringe Benefits.
(a)    Base Salary. Employee will receive a salary at the annualized rate of
$320,000 (Three Hundred Twenty Thousand Dollars) (the "Base Salary"), which
shall be paid periodically in accordance with normal Company payroll practices
and subject to the usual and applicable required withholding. Employee
understands and agrees that neither his job performance nor promotions,
commendations, bonuses or the like from the Company give rise to or in any way
serve as the basis for modification, amendment, or extension, by implication or
otherwise, of this Agreement.


(b)    Performance Bonus Plan. Employee will be eligible to participate in a
quarterly performance bonus plan (the "Performance Bonus"), under which Employee
may receive, in addition to his Base Salary, a bonus in the amount between zero
and $58,000 (Fifty Eight Thousand Dollars) per calendar quarter, provided,
however, if either the first or last quarter of the Term is less than a full
quarter, the bonus for such quarter shall be pro rated. Employee must be
employed by the Company through the last day of the quarter in order to receive
any Performance Bonus attributable to such quarter, except as provided under
Section 2(e) following a Change of Control.


The following schedule applies for calculating a Performance Bonus.






--------------------------------------------------------------------------------




Criteria
Amount
North America revenue target for the quarter met AND there are no more than two
Significant Customers AND no Significant Customer account for 15% or more of the
consolidated North America revenue for the quarter AND together do not account
for more than 25% of North America revenue.
If actual revenues are 100% or more of the North America revenue target, the
bonus is $14,500.
North America operating income target for the quarter met per the official
annual operating budget.
If North America operating income is 100% or more, the bonus is $14,500.
North America new members target for the quarter met.
If the actual North America new members target is met, the bonus is $14,500.
Discretionary
Up to $14,500
Total max. Performance Bonus per quarter
Up to $58,000



“Significant Customer” means, for any quarter, a customer that, together with
its affiliates, accounts for 10% (round to the nearest 1%) or more of the
Company’s North America consolidated revenue for the quarter.


Any bonus payments, if applicable, shall be made 45 days following a fiscal
quarter of the Company and will be subject to the usual and applicable
withholding and payroll taxes. The Company reserves the right to amend or
discontinue the Performance Bonus at any time The Company shall notify Employee
of any changes to the Performance Bonus in writing. The Company’s Global Chief
Executive Officer shall determine, in their sole discretion, if the criteria are
met and whether, if any, Performance Bonus shall be paid.
(c)    Vacation and Holiday Pay. Employee shall receive four (4) weeks of paid
vacation per year, which accrues over the course of the year. In addition, the
Company provides ten (10) sick days prorated the first year, eight (8) paid
holidays each year, along with two (2) “floating holidays” which can be used by
Employee at any time.
(d)    Relocation Assistance. Employer will pay a one-time lump sum of $10,000
(Ten Thousand Dollars) net of tax for relocation costs which payment shall be
used for the relocation including moving of personal items (“Relocation
Payment”). The Relocation Payment will be provided to Employee within ten (10)
business days after the Employee has relocated to New York City. Employer will
not pay for any bills, utility charges, furnishings or decorations. Receipts
will not be required. In addition, Employer will pay brokerage fee of up to
$15,000 (Fifteen Thousand Dollars) to be paid directly to brokerage agent for
residing within 10 miles from the Company’s New York office (“Brokerage
Payment”). Notwithstanding anything herein to the contrary, the Company will not
pay Employee a Relocation Payment or a Brokerage Payment if Employee does not
relocate by June 30, 2016.
(e)    Other Benefits. Employee will be entitled to participate in or receive
such benefits under the Company's employee benefit plans and policies and such
other benefits which may be made available as in effect from time to time and as
are provided to similarly situated employees of the Company, subject in each
case to the generally applicable terms and conditions of the plans and policies
in question.
4.    Expenses. The Company will pay or reimburse Employee for reasonable
travel, entertainment or other expenses incurred by Employee in the furtherance
of or in connection with the performance of Employee's duties hereunder in
accordance with the Company's established policies.
5.    Certain Covenants.
(a)    Intellectual Property Rights.
(i)    Employee agrees that the Company will be the sole owner of any and all of
Employee's "Discoveries" and "Work Product," hereinafter defined, made during
the term of their employment with the Company, whether pursuant to this
Agreement or otherwise. For purposes of this Agreement, "Discoveries" means all
inventions, discoveries, improvements, and copyrightable works (including,
without limitation, any information relating to the Company's software products,
source code, know-how, processes, designs, algorithms, computer programs and
routines, formulae, techniques, developments or experimental work,
work-in-progress, or business trade secrets) made or conceived or reduced to
practice by Employee during the term of their




--------------------------------------------------------------------------------




employment by the Company, whether or not potentially patentable or
copyrightable in the United States or elsewhere. For purposes of this Agreement,
"Work Product" means any and all work product relating to Discoveries.
(ii)    Employee shall promptly disclose to the Company all Discoveries and Work
Product. All such disclosures must include complete and accurate copies of all
source code, object code or machine-readable copies, documentation, work notes,
flow-charts, diagrams, test data, reports, samples, and other tangible evidence
or results (collectively, "Tangible Embodiments") of such Discoveries or Work
Product. All Tangible Embodiments of any Discoveries or Work Project will be
deemed to have been assigned to the Company as a result of the act of expressing
any Discovery or Work Product therein.
(iii)    Employee hereby assigns and agrees to assign to the Company all of
their interest in any country in any and all Discoveries and Work Product,
whether such interest arises under patent law, copyright law, trade-secret law,
semiconductor chip protection law, or otherwise. Without limiting the generality
of the preceding sentence, Employee hereby authorizes the Company to make any
desired changes to any part of any Discovery or Work Product, to combine it with
other materials in any manner desired, and to withhold Employee's identity in
connection with any distribution or use thereof alone or in combination with
other materials. This assignment and assignment obligation applies to all
Discoveries and Work Product arising during Employee's employment with the
Company (or its predecessors), whether pursuant to this Agreement or otherwise.
Employee's agreement to assign to the Company any of their rights as set forth
in this Section 5(a)(iii) applies to all inventions other than an invention (a)
in which no equipment, supplies, facility or trade secret information of the
Company was used (b) was developed entirely upon Employee's own time (c) does
not relate to Company business or to the Company's actual or anticipated
research or development and (d) does not result from any work performed by
Employee for the Company.
(iv)    At the request of the Company, Employee shall promptly and without
additional compensation execute any and all patent applications, copyright
registration applications, waivers of moral rights, assignments, or other
instruments that the Company deems necessary or appropriate to apply for or
obtain Letters Patent of the United States or any foreign country, copyright
registrations or otherwise to protect the Company's interest in such Discovery
and Work Product, the expenses for which will be borne by the Company. Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as their agents and attorneys-in-fact to, if the Company is
unable for any reason to secure Employee's signature to any lawful and necessary
document required or appropriate to apply for or execute any patent application,
copyright registration application, waiver of moral rights, or other similar
document with respect to any Discovery and Work Product (including, without
limitation, renewals, extensions, continuations, divisions, or continuations in
part), (i) act for and in their behalf, (ii) execute and file any such document,
and (iii) do all other lawfully permitted acts to further the prosecution of the
same legal force and effect as if executed by their; this designation and
appointment constitutes an irrevocable power of attorney coupled with an
interest.
(v)    To the extent that any Discovery or Work Product constitutes
copyrightable or similar subject matter that is eligible to be treated as a
"work made for hire" or as having similar status in the United States or
elsewhere, it will be so deemed. This provision does not alter or limit
Employee's other obligations to assign intellectual property rights under this
Agreement.
(vi)    The obligations of Employee set forth in this Section 5 (including,
without limitation, the assignment obligations) will continue beyond the
termination of Employee's employment with respect to Discoveries and Work
Product conceived or made by Employee alone or in concert with others during
Employee's employment with the Company, whether pursuant to this Agreement or
otherwise. Those obligations will be binding upon Employee, their
assignees permitted under this Agreement, executors, administrators, and other
representatives.
(b)    Exposure to Proprietary Information.
(i)    As used in this Agreement, "Proprietary Information" means all
information of a business or technical nature that relates to the Company
including, without limitation, all information about software products whether
currently released or in development, all inventions, discoveries, improvements,
copyrightable work, source code, know-how, processes, designs, algorithms,
computer programs and routines, formulae and techniques, and any information
regarding the business of any customer or supplier of the Company or any other




--------------------------------------------------------------------------------




information that the Company is required to keep confidential. Notwithstanding
the preceding sentence, the term "Proprietary Information" does not include
information that is or becomes publicly available through no fault of Employee,
or information that Employee learned prior to the Effective Date.
(ii)    In recognition of the special nature of their employment under this
Agreement, including their special access to the Proprietary Information, and in
consideration of their employment pursuant to this Agreement, Employee agrees to
the covenants and restrictions set forth in Section 5 of this Agreement.
(c)    Use of Proprietary Information; Restrictive Covenants.
(i)    Employee acknowledges that the Proprietary Information constitutes a
protectable business interest of the Company, and covenants and agrees that
during the term of their employment, whether under this Agreement or otherwise,
and after the termination of such employment, Employee will not, directly or
indirectly, disclose, furnish, make available or utilize any of the Proprietary
Information, other than in the proper performance of their duties for the
Company.
(ii)    Employee will not, during the term of this Agreement or, for a period of
one year thereafter (the “Restricted Period”), anywhere within the United States
(the "Restricted Territory"), directly or indirectly (whether as an owner,
partner, shareholder, agent, officer, director, employee, independent
contractor, consultant, or otherwise):
1.perform services for, or engage in, any business or segment of a business
which generates its revenues primarily from the development, publishing, or sale
of online advertisements for travel or entertainment companies (the “Products”).
Such business shall include, but not be limited to, Priceline, TripAdvisor,
Expedia and Secret Escapes;
2.

3.2.    perform services for, or engage in, any business or segment of a
business that operates a travel search engine, publishes hotel deals or
generates its revenue primarily from the online sale of vouchers or coupons for
local businesses including but not limited to Gilt City, Groupon, Amazon and
LivingSocial;
3.    except on behalf of the Company, solicit any person or entity who is, or
was at any time during the twelve-month period immediately prior to the
termination of Employee's employment with the Company, a customer of the Company
for the sale of the Products or any product or service of a type then sold by
the Company for which Employee provided any assistance in planning, development,
marketing, training, support, or maintenance; or


4.    solicit for employment any person who is, or was at any time during the
twelve-month period immediately prior to the termination of Employee's
employment with the Company, an employee of the Company.
(d)    Scope/Severability. The Parties acknowledge that the business of the
Company is and will be national and international in scope and thus the
covenants in this Section 5 would be particularly ineffective if the covenants
were to be limited to a particular geographic area of the United States. If any
court of competent jurisdiction at any time deems the Restricted Period
unreasonably lengthy, or the Restricted Territory unreasonably extensive, or any
of the covenants set forth in this Section 5 not fully enforceable, the other
provisions of this Section 5, and this Agreement in general, will nevertheless
stand and to the full extent consistent with law continue in full force and
effect, and it is the intention and desire of the parties that the court treat
any provisions of this Agreement which are not fully enforceable as having been
modified to the extent deemed necessary by the court to render them reasonable
and enforceable and that the court enforce them to such extent (for example,
that the Restricted Period be deemed to be the longest period permissible by
law, but not in excess of the length provided for in Section 5(c), and the
Restricted Territory be deemed to comprise the largest territory permissible by
law under the circumstances).
(e)    Return of Company Materials upon Termination. Employee acknowledges that
all records, documents, and Tangible Embodiments containing or of Proprietary
Information prepared by Employee or coming into their possession by virtue of
their employment by the Company are and will remain the property of the Company.
Upon termination of their employment with the Company, Employee shall
immediately return to the Company all such items in their possession and all
copies of such items.






--------------------------------------------------------------------------------




6.    Equitable Remedies.


(a)    Employee acknowledges and agrees that the agreements and covenants set
forth in Sections 5(a), (b), (c), (d) and (e) are reasonable and necessary for
the protection of the Company's business interests, that irreparable injury will
result to the Company if Employee breaches any of the terms of said covenants,
and that in the event of Employee's actual or threatened breach of any such
covenants, the Company will have no adequate remedy at law. Employee accordingly
agrees that, in the event of any actual or threatened breach by Employee of any
of said covenants, the Company will be entitled to immediate injunctive and
other equitable relief, without bond and without the necessity of showing actual
monetary damages. Nothing in this Section 6 will be construed as prohibiting the
Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of any damages that it is able to
prove. Employee agrees that notwithstanding the arbitration provision in Section
11, the Company may apply to a court of competent jurisdiction, in accordance
with Section 11(c) of this Agreement, to obtain the equitable relief referenced
in this Section 6.
(b)    Each of the covenants in Sections 5(a), (b), (c), (d) and (e) will be
construed as independent of any other covenants or other provisions of this
Agreement.
(c)    In the event of any judicial determination that any of the covenants in
Sections 5(a), (b), (c), (d), and (e) are not fully enforceable, it is the
intention and desire of the parties that the court treat said covenants as
having been modified to the extent deemed necessary by the court to render them
reasonable and enforceable, and that the court enforce them to such extent.
7.    Assignment. This Agreement shall be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Employee upon
Employee's death and (b) any successor of the Company. Any such successor of the
Company shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. As used herein, "successor" shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly, acquires all or
substantially all of the assets or business of the Company. None of the rights
of Employee to receive any form of compensation payable pursuant to this
Agreement shall be assignable or transferable except through a testamentary
disposition or by the laws of descent. Any attempted assignment, transfer,
conveyance or other disposition (other than as aforesaid) of any interest in the
rights of Employee to receive any form of compensation hereunder shall be null
and void.
8.    Notices. All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given if delivered
personally, one (1) day after mailing via Federal Express overnight or a similar
overnight delivery service, or three (3) days after being mailed by registered
or certified mail, return receipt requested, prepaid and addressed to the
parties or their successors in interest at the addresses listed above, or at
such other addresses as the parties may designate by written notice in the
manner aforesaid.
9.    Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
10.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee's employment
relationship with the Company, and supersede in their entirety any and all prior
agreements and understandings concerning Employee's employment relationship with
the Company.
11.    Resolution of Disputes Regarding Employment.


(a)    The Parties agree to submit any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, to
mediation. The Parties shall mutually select the mediator and shall equally pay
for the costs of the mediator. The Parties understand and agree that all
disputes shall first go to mediation prior to initiating an action in
arbitration.
(b)    If and only if a mediation is unsuccessful, and the dispute or
controversy is not resolved within 30 days after a mediation, either Party shall
submit the matter to binding arbitration, to the extent permitted by law, to be
conducted by a neutral arbitrator. The arbitration shall be held in New York, NY
in accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (the "Rules"). The Rules
can be found at www.adr.org, or a printout can be requested at any time from
Human Resources. Where the Rules are inconsistent with this Agreement, the terms
of this Agreement shall govern. The arbitrator may grant injunctions or other




--------------------------------------------------------------------------------




relief in such dispute or controversy. The decision of the arbitrator shall be
final, conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator's decision in any court having jurisdiction.
(c)    The neutral arbitrator shall be selected by mutual agreement of the
Company and the Employer. If the parties are unable to agree on an arbitrator,
the party requesting arbitration can submit the matter to AAA, and a neutral
arbitrator will be selected pursuant to AAA’s processes. The arbitrator shall
apply New York law to the merits of any dispute or claim, without reference to
rules of conflict of law. The arbitrator shall render a written award setting
forth the arbitrator’s findings of fact and conclusions of law. Employee hereby
expressly consents to the personal jurisdiction of the state and federal courts
located in New York, NY as the exclusive jurisdiction for any action or
proceeding arising from or relating to this Agreement and/or relating to any
arbitration in which the Parties are participants. Both Parties understand and
agree that this arbitration provision replaces the right of both Parties to go
to court, including the right to have a jury decide a Party’s claims.
(d)    The arbitrator, and not any federal, state, or local court or agency,
shall have the exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability, or formation of this Agreement,
including, but not limited to, any claim that all or any part of this Agreement
is void or voidable. The Parties agree to submit claims to the arbitrator
regarding issues of procedural and substantive arbitrability, the validity,
scope, and enforceability of this Agreement, his or her jurisdiction, as well as
any gateway, condition precedents, threshold, or any other challenges to this
Agreement, including claims that this Agreement is unconscionable.
(e)    Both Parties understand that nothing in this Section modifies Employee's
at-will status. Either the Company or Employee can terminate the employment
relationship at any time, with or without cause, subject only to the
restrictions set forth in Section 2 above.
(f)    Employee has read and understands Section 11, which discusses
arbitration. Employee understands that by signing this agreement, Employee
agrees to submit any future claims arising out of, relating to, or in connection
with this agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof to binding arbitration to the extent permitted by
law, and that this arbitration clause constitutes a waiver of Employee's right
to a jury trial and relates to the resolution of all disputes relating to all
aspects of the employer/employee relationship, including but not limited to, the
following claims:
(i)    Any and all claims for wrongful discharge of employment; breach of
contract, both express and implied; breach of the covenant of good faith and
fair dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; and
defamation;
(ii)    Any and all claims for violation of any federal, state or municipal
statute, including, but not limited to the New York Human Rights Act, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, and the Fair Labor Standards Act;
(iii)    Any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination.
(g)    The Parties may apply to any court of competent jurisdiction (in
accordance with Section 11(c)) for a temporary restraining order, preliminary
injunction, or other interim or conservatory relief, as necessary, without
breach of this arbitration agreement and without abridgment of the powers of the
arbitrator.
12.    No Oral Modification, Cancellation or Discharge. This Agreement may only
be amended, canceled or discharged in writing signed by Employee and the
Company.
13.    Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of New York.
14.    Acknowledgment. Employee acknowledges that they have had the opportunity
to discuss this matter with and obtain advice from their private attorney, has
had sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below.
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
BOTH PARTIES.


COMPANY:
TRAVELZOO INC.
By:     
Title:     
Date:     


EMPLOYEE:
        
Michael Stitt


Date:     




[Attach Exhibit A]


6














































--------------------------------------------------------------------------------






EXHIBIT A
SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release is entered into by and between
Michael Stitt (“Employee”) and Travelzoo Inc., (“Employer”) (collectively
referred to herein as “the Parties”).


I. RECITALS
1.1.    Employee is employed by Employer in the position of President, North
America pursuant to a written employment agreement dated September 30, 2015 (the
“Employment Agreement”).
1.2.    Pursuant to the provisions of the Employment Agreement, Employee was
notified on __________ that employment with Employer will terminate and that
Employee’s services will not be required effective on __________ (“Termination
Date”). Employee shall receive his wages and any unused vacation time through
the Termination Date, less deductions required by law, in accordance with
Employer’s customary payroll practices.
1.3.    In consideration of Employee’s service, to assist in his transition to
new employment and for a broad release of all claims against Employer, Employer
is hereby offering Employee severance pay, subject to the terms and conditions
set forth below.
ACCORDINGLY, in consideration of the terms, conditions and agreements set forth
below, Employer and Employee agree as follows:
II. AGREEMENTS     
2.1.    Severance Payment. Subject to Employee’s execution and fulfillment of
Employee’s obligations, promises and covenants contained in this Agreement (as
well as the Employment Agreement as referenced herein), Employer will pay
Employee an additional six (6) months’ salary, less applicable taxes and
withholdings (“Severance Payment”) to be paid following the end of the
Revocation Period set forth in Section 2.18 of this Agreement, in accordance
with Employer’s customary payroll practices. Employee acknowledges that such
payment is more than Employer is required to pay under its normal policies and
procedures and its contractual arrangements with Employee.
2.2    Benefits. Employer will pay the Employer portion of Employee’s group
health insurance through __________. Employer will not contest Employee’s
eligibility for unemployment benefits after the Termination Date.
2.3     Non‑Disparagement. Employee agrees that he will not directly or
indirectly, publish or disseminate to the media or any individual or entity
information that is critical, derogatory or otherwise intended to disparage
Employer or Employer’s business, senior executives or officers, whether such
information is acquired during or after his employment with Employer. In
addition, Employee agrees that he will not make any remarks which may damage or
discredit the reputation of Employer’s products, or otherwise adversely affect
the goodwill of its business, or be harmful to its business relationships.
Employer agrees that in response to all employment reference checks concerning
Employee, Employer will confirm the dates of employment, title, and rate of pay
of Employee and provide no additional information with regard to employee
references, in accordance with Employer’s policy.


2.4    General Release. To the broadest extent permissible under applicable law,
Employee, on behalf of himself, his heirs, spouse, dependents, estate,
executors, administrators, successors and assigns, unconditionally and
absolutely releases and forever discharges the Employer, its parent,
subsidiaries and affiliates, and each of their respective past, present and
future shareholders, officers, directors, employees, agents, insurers, attorneys
and any affiliated or related entities, and their respective successors and
assigns (“Released Parties”), from all claims, demands, disputes, charges,
actions, rights, damages, costs, losses, liabilities, expenses, suits of any
type (whether in law or equity), compensation and/or other legal
responsibilities, known or unknown, of any kind, which Employee may have prior
to the date of Employee’s execution of this Agreement or which are in any way
based on, arise from, are in connection with, or pertain to Employee’s
employment with Employer or the termination of that employment. The release of
claims under this Section is intended to be as broad as the law allows. The
rights and claims released by this Agreement include, but are not limited to,
all claims of whatever kind or nature that may exist relating to, arising




--------------------------------------------------------------------------------




out of or in connection with Employee’s employment or the termination of such
employment (including, but not limited to any of Employer’s actions which led to
his termination), whether such claims are presently known or are hereafter
discovered or whether they are foreseen or unforeseen as of the date hereof.
This release applies, without limitation, to all such claims arising under any
federal, state, common law or local law, including but not limited to any and
all claims for employment discrimination, harassment or retaliation under the
Age Discrimination in Employment Act (including the Older Worker Benefit
Protection Act), Title VII of the Civil Rights Act of 1964, as amended, the Fair
Labor Standards Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, the Workers Adjustment and Retraining Notification Act; the
Sarbanes-Oxley Act, the Americans with Disabilities Act of 1990, the New York
Human Rights Law, the New York City Human Rights Laws, the New York Aids Testing
Confidentiality Act, the New York Equal Pay Law, the New York Persons With
Disabilities Law, Civil Rights Law, the New York Genetic Testing Confidentiality
Law, the New York Nondiscrimination Against Genetic Disorders Law, the New York
Smokers Rights Law, the New York Equal Rights Law, the New York Discrimination
by Employment Agencies Law, the New York Bone Marrow Leave Law, the New York
Adoptive Parents Child Care Leave Law, the New York Cancer Victim Bias Law,
Article 1, Section 11 of the New York State Constitution; N.Y. Workers’
Compensation Law, or any other applicable state, federal or local statute or
regulation. Employee further agrees and acknowledges that the claims released by
Employee include, but are not limited to, any claim, however styled, for stock
options, any type of compensation, wages, bonuses, commissions, expenses,
benefits, penalties, damages of any kind, interests, attorneys’ fees or costs.
Employee also intends by this Release to give up any rights under the common
law, or any and all claims arising under tort or contract law, including, but
not limited to, any claim for intentional or negligent infliction of emotional
distress, physical injury, fraud, defamation, slander, libel, invasion of
privacy, wrongful discharge, retaliation, wrongful termination, violation of any
public policy or statute, tortious interference with a contract or prospective
business advantage, breach of covenant of good faith and fair dealing,
promissory estoppel, detrimental reliance, breach of any implied or express
contract, whether written or oral, between Employer and Employee or any policy
of the Employer and any remedy for any such claim or breach. Employee certifies
that as of the date of this Release, he has reported all accidents, injuries or
illnesses relating to or arising from his employment with the Employer.
2.5    Unknown Claims. Employee understands that the release set forth in
Section 2.4 above includes claims which Employee knows about and claims Employee
may not know about. Employee understands and agrees that this Agreement extends
to all claims of every nature and kind whatsoever, known or unknown, suspected
or unsuspected, past or present, and all rights under Section 1542 of the
California Civil Code are hereby expressly waived. Employee expressly waives any
rights under California Civil Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in hIS favor at the time of executing the release which if
known by him must have materially affected hIS settlement with the debtor.
For purposes of Section 1542, “creditor” refers to Employee and “debtor” refers
to the Released Parties.
2.6    Claims Not Affected by Release. This Release does not affect Employee’s
right to apply for continuation or conversion of insurance coverage to the
extent that the Employer’s insurance plans or applicable law provide for such
continuation or conversion, or to any claim for disability or unemployment
compensation to which Employee is entitled by law. This Release does not
prohibit the filing of a charge with or participating in an investigation by the
Equal Employment Opportunity Commission (EEOC) or any other federal, state or
local government agency, but does prohibit any award of damages to Employee or
any other financial recovery by Employee. This Release also does not apply to
those claims that may not be legally waived or released under applicable
federal, state or local law.


2.7    Agreement Not To Sue and Warranty. Employee promises that he has not and
will not file any suit, charge, complaint, grievance, action or other proceeding
with any federal, state or local agency, court, organization, arbitrator,
judicial forum or other tribunal asserting any claim that is released in Section
2.4 above, and warrants that he has not assigned to any other person or entity
the right to file any claims that are released in Section 2.4 above, nor will he
permit any person, group of persons, or organization to take such action on his
behalf.
2.8    Non‑Admissions. It is understood that by offering or entering into this
Agreement, neither Employee nor Employer has admitted any liability or
wrongdoing whatsoever. No final findings or final judgments have been made and
Employee does not purport and will not claim to be prevailing party, to any
degree or extent, nor will this Agreement or its terms be admissible in any
proceeding other than a proceeding for breach of the terms contained herein.
2.9    Return of Property. During employment, Employee acknowledges that he was
entrusted with access to confidential Company information concerning such things
as the identities, needs and preferences of customers and prospects, financial
reports, business plans, sales and marketing strategies, product designs and
specifications, personnel files, and other proprietary information belonging to
the Company. Employee promises to keep all such information confidential and not
to use




--------------------------------------------------------------------------------




or disclose it for any purpose after termination. Employee also agrees to return
all of Employer’s property, including all work in progress, files, photographs,
notes, records, credit cards, keys, access cards, computer, and other company or
customer documents, products or property which he has received in the course of
his employment, or which reflect in any way any confidential or proprietary
information of Employer. For the avoidance of doubt, Employee agrees to return
all of Employer’s confidential and/or proprietary and trade secret information,
including but not limited to, company manuals, handbooks, customer lists,
training manuals, checklists, programs and any other materials accessed through
the Employer’s network.
2.10    Prior Agreements. Nothing in this Agreement shall be deemed to relieve
Employee of any of Employee’s obligations and covenants as set forth in Sections
5, 6 and 11 of the Employment Agreement.
2.11    Confidentiality of Severance Offer and Benefits. Except to the extent
required by law (e.g., to submit a tax return or compliance with a lawful
subpoena), Employee warrants that he has not disclosed, and promises that he
will not disclose, the offer or payment of severance benefits for any reason to
any person other than members of her immediate family and professional
representatives, who shall be informed of and bound by the same promise of
confidentiality.
2.12    Consequences of Violation of Agreement. If either party violates her or
its promises in this Agreement, the other party shall be entitled to recover, in
addition to any other damages or remedies, such party’s attorneys’ fees and
costs in defending against the claim or enforcing the terms of this Agreement.
In addition, if Employee breaches his promises in this Agreement or his
obligations and covenants set forth in Sections 5, 6 and 11 of the Employment
Agreement, Employer shall have the right to cease paying the Severance Payment
under this Agreement and to recover any portion of the Severance Payment
previously paid to Employee.
2.13    Reemployment or Reinstatement: Employee hereby waives any right to and
agrees not to apply or reapply for employment and agrees that Employer has no
obligation, contractual or otherwise, to rehire, reemploy or recall him in the
future. The existence of this Agreement shall be a valid, non-discriminatory
basis for rejecting any such application or, in the event Employee obtains such
employment, to terminate such employment.
2.14    Entire Agreement. This Agreement sets forth all agreements and
understandings between Employee and Employer and supersedes any prior
agreements, understandings or promises between them, except for Sections 5, 6
and 11 of the Employment Agreement. Employee acknowledges that he has not relied
on any inducements that are not set forth herein.
2.15    Governing Law/Arbitration. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York. Any dispute
arising out of or relating to this Agreement shall be resolved pursuant to the
Resolution of Disputes Regarding Employment in Section 11 of the Employment
Agreement.
2.16    Severability. If any term, provision, or portion of this Agreement is
held unenforceable by any tribunal, it shall be deemed automatically adjusted to
the extent necessary to conform to the requirements for validity as declared at
such time and, as adjusted, shall be deemed a provision of this Agreement as if
originally included herein. In the event that an invalidated provision is of
such a nature that it cannot be so adjusted, the provision shall be deemed
deleted from this Agreement as if it had never been included herein. In either
case, the remaining provisions shall remain in full force and effect.
2.17    Consultation with Attorney. Employee is aware of and acknowledges that
he has the right, at Employee’s expense, to consult with an attorney before
signing this Agreement, has been advised in writing to do so, and has done so to
the extent desired. Employee acknowledges, that he has had a reasonable period
of time in which to consider the terms of this Agreement, and he has
specifically consulted (or has the opportunity to consult) his attorneys
regarding this Release and all of its terms. Employee specifically acknowledges
that he was counseled by a representative of Employer to seek the advice of
counsel concerning this Agreement and its meaning and effect.


2.18    Time for Consideration and Employee’s Right to Revoke Agreement.
Employee acknowledges that he has been given a period of twenty-one (21) days to
consider whether to sign this Agreement, and that he can use as much or as
little of this period as he chooses. In the event Employee elects to execute
this Agreement before the end of the twenty-one (21) day review period provided
to Employee and thereby waive the remainder of the twenty-one (21) day review
period, Employee does so knowingly and voluntarily, and Employee acknowledges
and represents that the Company has not in any way coerced Employee to do so or
otherwise threatened to withdraw or alter the Company’s offer of severance pay
set forth in this Agreement before the expiration of such twenty-one (21) day
period.


In addition, after Employee signs the Agreement there is a seven (7) day
revocation period. The Parties acknowledge and understand that this Agreement
shall not take effect until seven (7) days after the signing of the Agreement,
during which time the Employee may revoke the Agreement by delivering a written
notice specifically stating Employee’s desire to revoke the Agreement to the




--------------------------------------------------------------------------------




Company c/o Human Resources Department, 590 Madison Avenue, 37th Floor, New
York, New York 10022. Notice must be received by the Company no later than
midnight (Eastern Time) on the seventh day following signature of Employee of
this Agreement. Employee further acknowledges that he has carefully read and
fully understands all of the provisions of this Agreement and is freely elected
to sign this Agreement on the date set forth below. The signed Agreement must be
delivered to Travelzoo Inc., Attention:________, Human Resources Department. If
Employee fails to sign and return this Agreement within the time allowed, it
shall not be effective or enforceable and Employee will not receive the
Severance Payment described in Section 2.1. Employee hereby acknowledges that
his execution of this Agreement and release is made knowingly and that he has
been advised of and afforded the proper time for consideration of this Agreement
and Release.


2.19    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original copy of this Agreement and all of which, when
taken together, will be deemed to constitute one and the same agreement.




EMPLOYEE ACKNOWLEDGES THAT HE HAS HAD AN ADEQUATE OPPORTUNITY TO REVIEW THIS
AGREEMENT AND ALL OF ITS TERMS AND IS ENTERING INTO IT VOLUNTARILY ON THE DATE
SHOWN BELOW HIS NAME. HE HAS CAREFULLY READ THIS AGREEMENT AND UNDERSTANDS ALL
OF ITS TERMS INCLUDING THE FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE. HE
FURTHER ACKNOWLEDGES THAT HE HAS VOLUNTARILY ENTERED INTO THIS AGREEMENT, THAT
HIS AGREEMENT IS NOT THE RESULT OF ANY FRAUD, DURESS, COERCION, PRESSURE OR
UNDUE INFLUENCE EXERCISED BY OR ON BEHALF OF EMPLOYER, THAT HE HAS NOT RELIED
UPON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS
AGREEMENT, AND THAT HE HAS HAD THIS AGREEMENT REVIEWED BY HIS ATTORNEY AND TAX
ADVISOR, OR HAS BEEN GIVEN THE OPPORTUNITY BY EMPLOYER TO DO SO.




Employee
TRAVELZOO INC.






Print Name:________________________
Title: ________________________


Date Signed
Date Signed













